Exhibit 10.1

 

 

SETTLEMENT AGREEMENT AND RELEASE

 

This Settlement Agreement and Release (this “Agreement”) is made by and between
plaintiffs ARACELI TORREZ (also known as (“aka”) Araceli Sanchez Torrez), SILVIA
OLVERA (aka Silvia M. Olvera), MARIA ELENA TORRES (aka Maria Elena Gomez, Ma
Elena Gomez Torres or Maria Elena Gomez Torres), individually and on behalf of
the State of California, and arbitration filers ALBERTO IBARGUEN (previously
referred to as Alberto Ibargueu), ALEJANDRO ROBLES (aka Alejandro Leon Robles),
ALFREDO RUELAS (aka Alfredo Padilla Ruelas), ANABEL GALINDO (aka Anabel Galindo
Luviano), ANDRES PEREZ FLORES, ANGEL TRUJILLO (aka Angel John Trujillo),
ANGELICA CHAVEZ (aka Angelina Chavez Gonzalez), ANGELICA NIETO DOMINGUEZ,
ARACELI TORREZ (aka Araceli Sanchez Torrez), CARLOS GUZMAN, CARMEN MAGANDA (aka
Carmen Maganda Zuniga), CAROLINA HERNANDEZ (aka Carolina Hernandez Pineda),
CATALINA SOTO (aka Catalina Soto Nicacio/Nicasio), CELESTINO GUZMAN, CLAUDIA
RAMOS (aka Claudia Ramos Lima), CONCEPCION REYES (aka Concepcion Reyes Lopez),
COSME PEREZ (aka Cosme Perez Osuna), DANIEL CAMPOS P. (aka Daniel Padilla
Campos), DANIEL CASTELLANOS, ELADIA SAUCEDO VILLA (aka Eladia C. Saucedo or
Eladia C. Saucedo Villa), ELADIO AYALA, ELISA ARIAS (aka Elisa Rubio or Elisa
Arias Rubio), ELIZABETH RENDON, EMIGDIO ORTIZ, ESPERANZA CRUZ (aka Esperanza
Cruz Franco), FELIPA BAUTISTA (aka Felipa Bautista De Teodoro), FELIX RODRIGUEZ,
FRANCES ANN LOPEZ, FRANCISCO GARCIA (aka Francisco G. Garcia, Jr.), FRANCISCO
RIOS (aka Francisco Javier Mora Rios), FREDY ORTEGA (aka Fredy Arturo Venegas
Ortega), GAUDENCIO HERRERA, GERARDO MARCIAL (aka Gerardo M. Marcial), GLORIA
VALLADARES (aka Gloria G. Valladares), GLORIA MACEDO, GRACIELA VILLAREAL (aka
Graciela Villareal Salgado), GUADALUPE ORNELAS (aka Guadalupe Ornelas Alvarez),
GUILLERMINA BAEZ, JANETH DIAZ (aka Janeth Diaz Renteria), JAVIER CERVANTES,
JAVIER MONZON SOLIS, JESUS BELTRAN (aka Jesus Beltran Garcia), JOSE FLORES (aka
Jose Manuel Flores), JOSE MANUEL GUERRERO-SALINAS (aka Jose Manuel Guerrero),
JOSE VELASCO (aka Jose Luis Martinez Velasco), JUANA MEDINA (aka Juana Medina
Medina), JUAN RODRIGUEZ, JUAN MEDINA, LAURA GONZALEZ (aka Laura Gonzalez
Suarez), LAZARO ALVAREZ (aka Lazaro Alvarez Castaneda), LEOPOLDO TEODORO DIAZ,
LETICIA JURADO (aka Leticia Jurado Barrueta), LETICIA RAMIREZ Q., LILIA LATOCHA
GARCIA, LIZBETH FUENTES (aka Lizbeth Fuentes Maganda), LUCIA HERNANDEZ (aka
Lucia Hernandez Mendoza), LUCILA GUERRA (aka Lucila Olmos Guerra), LUIS ALBERTO
NIETO DOMINGUEZ, LUIS MEDINA (aka Luis Ricardo Medina Ceballos), LUIS SALGADO
(aka Luis Salgado Galvan), MANUEL MAGANDA, MARIA ARACELY PACHECO (aka Aracely
Pacheco C.), MARIA ARREOLA (aka Maria Arreola Alcaraz), MARIA CARDENAS (aka
Maria Cisneros Cardenas), MARIA E GONZALEZ (aka Maria Gonzalez de Ledesma),
MARIA ELENA GOMEZ (aka Maria Elena Torres, Ma Elena Gomez Torres or Maria Elena
Gomez Torres), MARIA ISABEL FELIX (aka Maria Felix or Isabel Felix), MARIA LEON,
MARIA MAGAÑA (aka Maria Eugenia Magaña Gonzalez), MARIA P. ARELLANO (aka Maria
P. Pasillas Arellano), MARIA R. LOPEZ (aka Maria Ramirez Lopez), MARIA YOLANDA
GARCIA, MARIBEL NAVA, MARIO ROBERTO CASTELLANOS (aka Mario Castellanos Ramos),
MARTHA ARACELY VALENZUELA (aka Martha Valenzuela or Martha A. Valenzuela), MAYRA
DE JESUS MAGANDA (aka Maria D. Maganda Zuniga or Maria de Jesus Maganda),
MERCEDES HERNANDEZ (aka Mercedes Hernandez Molina), MIGUEL GONZALEZ (aka Miguel
Gonzalez Correa), MIRELLA AGUIRRE (aka Mirella Aguirre Soto), OFELIA MAGANDA
(aka Ofelia Maganda Ayala), OLGA MENDES (aka Olga Mendez), PABLO PARTIDA (aka
Pablo Partida Rosas), PAULA DIAZ, PEDRO RUIZ (aka Pedro Ruiz Perez), REBECCA
LOPEZ TRUJILLO, REY SOLTERO PEREZ, RITO AYON, ROBERTO MONTOGA (aka Roberto
Montoya Olaguez or Roberto R. Montoya), ROCIO R. RIOS (aka Rocio D. Rios
Rodriguez), ROLANDO RAYGOZA (aka Rolando Raygoza Rivera), ROSA ZARATE HERRERA,
ROSARIO MAGANDA (aka Rosario Maganda Zuniga), SAN JUANA SUAREZ (aka SanJuana
Ramirez De Suarez), SANDRA ANGUIANO (aka Sandra Magaly Anguiano Chavez),
SANTIAGO GARCIA (aka Santiago Garcia Saucedo), SILVIA M OLVERA, TERESA GARCIA
(aka Teresa Garcia Gomez or Teresa G. Garcia), VERONICA GONZALEZ (aka Veronica
Gonzalez Ayala), VICTOR ARTURO CARDENAS CISNEROS, YOHANA LEON (aka Yohana Leon
Montiel), VERONICA CRUZ (aka Veronica Mendiola Cruz), ANA GRYALBA (aka Ana
Guadalupe Grijalba), SANDRA NIETO DOMINGUEZ, CARMENT RAMIREZ (aka Carmen
Ramirez), OFELIA BARAJAS, and IGNACIO NICOLAS SANCHEZ (collectively
“Plaintiffs”)and Defendants PACIFIC HARVEST, INC., RANCHO HARVEST, INC, AND APIO
INC. (“Defendants”). This settlement resolves the following Santa Barbara
Superior Court cases: Torrez et al. v. Pacific Harvest, Inc. et al. (Case No.
15CV03303) (also known as Olvera et al. v. Pacific Harvest, Inc. et al. and
hereinafter “Torrez v. Pacific Harvest, Inc.”) and the related case Ibarguen et
al v. Pacific Harvest Inc. et al. (Case No. 16CV02233) (originally titled
“Ibargueu et al. v. Pacific Harvest, Inc. et al.”) including all arbitrations
demanded by any of the above Plaintiffs which were, or could have been compelled
by or against one or more Defendants, or any respective parent companies,
subsidiaries, employees, board members, officers, agents, attorneys,
shareholders, stockholders, fiduciaries, or other service providers to
Defendants and assigns.

 

1

--------------------------------------------------------------------------------

 

 

I.     DEFINITIONS

 

In addition to other terms defined in this Agreement, the terms below have the
following meaning in this Agreement:

 

 

A.

“Plaintiffs” means signatories to this agreement including all of the above
listed individuals, all of whom are Plaintiffs in, or made arbitration demands
as part of, Torrez v. Pacific Harvest, Inc. (Case No. 15CV03303) and/or the
related case Ibarguen et al v. Pacific Harvest Inc. et al. (Case No. 16CV02233)
or who are identified as “Additional Arbitration Plaintiffs” below. Class
Representatives constitute a subset of the “Plaintiffs” group as appointed by
the Court as part of the approval of this Class Settlement.

 

 

B.

“Defendants” means Pacific Harvest, Inc., Rancho Harvest, Inc., and Apio Inc.

 

 

C.

“Parties” means Plaintiffs and Defendants collectively.

 

 

D.

“Additional Arbitration Plaintiffs” are defined as VERONICA CRUZ (aka Veronica
Mendiola Cruz), ANA GRYALBA (aka Ana Guadalupe Grijalba), SANDRA NIETO
DOMINGUEZ, CARMENT RAMIREZ, OFELIA BARAJAS, and IGNACIO NICOLAS SANCHEZ who have
made an arbitration demand but have not been added to the Ibarguen et al v.
Pacific Harvest Inc. et al. (Case No. 16CV02233) action filed in Santa Barbara
Superior Court.

 

2

--------------------------------------------------------------------------------

 

 

 

E.

“Actions” means the civil actions entitled Torrez v. Pacific Harvest, Inc. (Case
No. 15CV03303) and the related case Ibarguen et al v. Pacific Harvest Inc. et
al. (Case No. 16CV02233) filed in Santa Barbara Superior Court, and include all
remedies demanded including all arbitrations compelled under the Ibarguen case
or claims which could have been brought by one or more of the Plaintiffs or
Additional Arbitration Plaintiffs under either case or through arbitration,
including Tameny claims or any claim upon which such Tameny claims arose, or
could have, arisen.

 

 

F.

“Claim Form” means the claim form and consent to jurisdiction that Class Members
must sign and return to the Settlement Administrator in order to receive a
Settlement Share. Plaintiffs will draft and submit a Claim Form to the Court
along with the Motion for Preliminary Approval.

 

 

G.

“Claimant” means a Class Member who has submitted a timely and valid Claim Form
pursuant to this Settlement, or a Class Member who is a current employee of
Defendants, or any Plaintiffs (as defined above), or any other Class Member
which the court deems to be a Claimant without the need for submitting a Claim
Form.

 

 

H.

“Class” is defined as: all workers in a Covered Position employed between
September 30, 2011 and April 25, 2017 by Pacific Harvest, Inc., Rancho Harvest,
Inc., and/or Apio, Inc.

 

 

I.

“Class Counsel” means Stan Mallison and Hector Martinez of The Law Offices of
Mallison & Martinez.

 

 

J.

“Class Counsel Fees Payment” and “Class Counsel Litigation Expenses Payment”
mean the amounts awarded to Class Counsel by the Court to compensate them for,
respectively, their attorneys’ fees and litigation expenses incurred in
connection with the Actions, including their pre-filing investigation, their
filing of the Actions, and all related litigation activities, this Settlement,
and all post-Settlement compliance and approval procedures.

 

 

K.

“Class Data” means, for each Class Member, the Class Member’s name; and
last-known mailing address and telephone number; the Class Member’s Social
Security number; and for the Class Period the Class Member’s number of pay
periods in a Covered Position. Class Data is confidential employee information
for Settlement Administrator and Attorney’s Eyes Only and is not to be used,
published, or disseminated for any other purpose other than effecting the terms
of the Settlement and this Settlement. The sole exception to this section is
that Class Representatives may be shown a separate list of employee names, and
only employee names, to help verify that the class list is correct.

 

3

--------------------------------------------------------------------------------

 

 

 

L.

“Class Member” is a member of the “Class.”

 

 

M.

“Class Notice” means the Notice of Proposed Settlement of Class Action,
Conditional Certification of Settlement Class, Preliminary Approval of
Settlement, and Hearing Date for Final Court Approval. Plaintiffs will draft and
submit a Claim Form along with the Motion for Preliminary Approval.

 

 

N.

“Class Notice Packet” means the Class Notice, the Claim Form, and the form of
Election Not to Participate in Settlement, which will be submitted by Plaintiffs
along with the Motion for Preliminary Approval. The approved notice will be
provided to Class Members in English and Spanish.

 

 

O.

“Class Period” means the period from September 30, 2011 and April 25, 2017.

 

 

P.

“Plaintiff Payments” means the special payments of $7,500 (or in certain cases
$10,000) made to each Plaintiff in either: 1) their capacity as a Class
Representatives in the Torrez case to compensate them for initiating the
Actions, performing work in support of the Actions, and undertaking the risk of
liability for attorneys’ fees and expenses in the event they were unsuccessful
in the prosecution of the Actions. Plaintiffs are also relinquishing any
potential arbitration claims or other individual claims which they have made, or
could have made, against one or more Defendants. Plaintiffs in Torrez case are
being provided their Plaintiff Payments for the efforts on behalf of the Class
as well as the State of California; or 2) in their individual capacity in the
Ibarguen case where Plaintiffs are relinquishing their actual and potential
arbitration claims and other individual claims of substantial additional value
as consideration for these Plaintiff Payments. Defendants will not object to any
request for such payments.

 

 

Q.

“Defendants Counsel” means Michael Saqui, Jennifer Schermerhorn, and Kevin
Cleveland of The Saqui Law Group.

 

 

R.

“Covered Position” means employment as a non-exempt worker by one or more
Defendant during the “Class Period” at the W. Main Street, Guadalupe, California
facility or other temporary location. This group includes, but is not limited
to: All Baggers, Clean Up employees, Forklift/Pallet Jack Operators, Inventory
employees, Labelers, Line Sorters/Packers, Packing Machine Operators, and
Quality Assurance employees.

 

 

S.

“Court” means the Superior Court of California, Santa Barbara County.

 

 

T.

“Effective Date” means the date when the later of the following events has
occurred: (i.) sixty-one (61) calendar days have elapsed following entry of the
Court’s final order approving this Settlement (the “Final Approval Order) and no
appeal has been taken contesting the Final Approval Order; or (ii) if any appeal
has been filed contesting this Settlement and/or the Final Approval Order, then
the date which is thirty (30) days after any appeal opposing or contesting this
Settlement and/or Final Approval Order has been dismissed finally and
conclusively with no right to pursue similar remedies or relief, or any appeal
has been resolved to uphold the Final Approval Order.

 

4

--------------------------------------------------------------------------------

 

 

 

U.

“Election Not to Participate in Settlement” means the form by which a Class
Member may elect to exclude himself or herself from the Settlement. Plaintiffs
will draft and submit an Election Not to Participate in Settlement form to the
Court along with the Motion for Preliminary Approval.

 

 

V.

“Final Approval Hearing” means the hearing to be conducted by the Court to
determine whether to approve finally and implement the terms of this Agreement.

 

 

W.

“Gross Settlement Amount” means the amount of $5,910,000 to be jointly paid by
Defendants Pacific Harvest, Inc., Rancho Harvest, Inc., and Apio Inc. pursuant
the schedule described in this agreement.

 

 

X.

“Judgment” means the Order of Final Judgment and Dismissal with Prejudice
entered by the Court. Plaintiffs will draft and submit a proposed Judgment to
the Court along with the Motion for Final Approval in the Action. This judgment
will constitute a binding and final resolution of any and all claims by any
Participating Settlement Class Members, as defined by the Release herein.

 

 

Y.

“Pay Periods” means for each Class Member the pay periods during the Class
Period that the Class Member worked for Defendants in a Covered Position.

 

 

Z.

“Net Settlement Amount” means the Gross Settlement Amount to be paid by
Defendants pursuant to this Settlement, less (i) the Plaintiff Payments approved
by the Court; (ii) the Class Counsel Fees Payment and the Class Counsel
Litigation Expenses Payment approved by the Court; (iii) the payment to the
California Labor and Workforce Development Agency (the “LWDA”) approved by the
Court; (iv) the Settlement Administrator’s reasonable fees and expenses approved
by the Court; and (v)  any other fees or expenses (other than attorneys’ fees
and expenses) incurred in implementing the terms and conditions of this
Agreement and securing dismissal of the Action as awarded by the Court.

 

 

AA.

“Non-Participating Class Member” means a Class Member who submits a valid and
timely Election Not to Participate in Settlement.

 

 

BB.

“Participating Class Member” means a Class Member who does not submit a valid
and timely Election Not to Participate in Settlement.

 

 

CC.

“Preliminary Approval of the Settlement” means the Court’s preliminary approval
of the Settlement without material change.

 

 

DD.

“Settlement” means the disposition of the Action and all related claims
effectuated by this Agreement.

 

5

--------------------------------------------------------------------------------

 

 

 

EE.

“Settlement Administrator” means the administrator proposed by the Parties and
appointed by the Court to administer the Settlement.

 

 

FF.

“Settlement Share” means each Claimant’s share of the Net Settlement Amount as
provided by this Agreement.

 

II.     RECITALS

 

 

A.

This agreement resolves the Actions, as defined above, including any remedies,
procedural (i.e. arbitration) or substantive, for Plaintiffs and Participating
Class Members to the extent of the release described herein.

 

 

B.

On September 30, 2015, Plaintiffs Silvia Olvera, Maria Elena Torres, and Cosme
Perez filed a putative class action complaint in Santa Barbara County Superior
Court entitled Olvera, et al. v. Pacific Harvest, Inc., et al., Case No.
15CV03303 (the “Olvera Action”). Plaintiffs assert in the Olvera Action the
following causes of action on behalf of themselves and others similarly situated
who are or have been jointly employed by Defendants in the State of California
and have worked as hourly workers or as piece rate workers during the four years
preceding September 30, 2015, based on alleged violations of applicable
California Labor Code and IWC Wage Order provisions (except as noted): (1)
failure to pay minimum wages; (2) failure to pay overtime wages; (3) failure to
provide timely and complete meal periods or pay additional wages in lieu
thereof; (4) failure to provide timely and complete rest periods or pay
additional wages in lieu thereof; (5) failure to pay wages of terminated or
resigned employees; (6) knowing and intentional failure to comply with itemized
employee wage statement provisions; (7) failure to indemnify employees for all
necessary expenditures or losses incurred; (8) violations of Unfair Competition
Law pursuant to section 17200 et seq. of the California Business and Professions
Code violations; and (9) violations of sections 2699 et seq. of the California
Labor Code, Private Attorneys General Act (PAGA).

 

On November 24, 2015, Plaintiffs Araceli Torrez, Silvia Olvera, Maria Elena
Torres, and Cosme Perez in the Olvera Action served upon Defendants an Amended
Class Action Complaint asserting the same causes of action and adding a new
cause of action for failure to pay vacation pay. 

 

On February 18, 2016, Plaintiffs Araceli Torrez, Silvia Olvera, and Maria Elena
Torres in the Olvera Action filed a Second Amended Complaint, removing all class
action allegations and asserting only a single cause of action for violations of
sections 2699 et seq. of the California Labor Code, Private Attorneys General
Act (PAGA), asserted on behalf of the State of California and current and former
employees, based upon allegations of violations by Defendants arising out of
their: (1) failure to compensate for all “hours worked”; (2) failure to pay all
overtime wages owed; (3) failure to provide timely, complete, paid and off-duty
rest periods, and/or provide appropriate compensation in lieu thereof; (4)
failure to provide timely, complete, and off-duty meal periods, and/or provide
appropriate compensation in lieu thereof; (5) failure to pay vacation pay; (6)
failure to provide accurate itemized wage statements; (7) failure to pay all
wages owed upon termination; and (8) failure to reimburse necessary expenses
incurred.

 

6

--------------------------------------------------------------------------------

 

 

 

C.

On May 13, 2016, Plaintiffs Alberto Ibarguen, Alejandro Robles, Alfredo Ruelas,
Anabel Galindo, Andres Perez Flores, Angel Trujillo, Angelica Chavez, Angelica
Nieto Dominguez, Araceli Torrez, Carlos Guzman, Carmen Maganda, Carolina
Hernandez, Catalina Soto, Celestino Guzman, Claudia Ramos, Conception Reyes,
Cosme Perez, Daniel Campos P., Daniel Castellanos, Eladia Saucedo Villa, Eladio
Ayala, Elisa Arias, Elizabeth Rendon, Emigdio Ortiz, Esperanza Cruz, Felip
Bautista, Felix Rodriguez, Frances Ann Lopez, Francisco Garcia, Francisco Rios,
Fredy Ortega, Gaudencio Herrera, Gerardo Marcial, Gloria Valladares, Gloria
Macedo, Graciela Villareal, Guadalupe Ornelas, Guilermina Baez, Janeth Diaz,
Javier Cervantes, Javier Monzon Solis, Jesus Beltran, Jose Flores, Jose Manuel
Guerrero-Salinas, Jose Vleasco, Juana Medina, Juan Rodriguez, Juan Medina, Laura
Gonzalez, Lazaro Alvarez, Leopoldo Teodoro Diaz, Leticia Jurado, Leticia Ramirez
Q., Lilia Latocha Garcia, Lizbeth Fuentez, Lucia Hernandez, Lucia Guerra, Luis
Alberto Nieto Dominguez, Luis Medina, Luis Salgado, Manuel Maganda, Maria
Aracely Pacheco, Maria Arreola, Maria Cardenas, Maria E. Gonzalez, Maria Elena
Gomez, Maria Isabel Felix, Maria Leon, Maria Magana, Maria P. Arellano, Maria R.
Lopez, Maria Yolanda Garcia, Maribel Nava, Mario Nava, Mario Roberto
Castellanos, Martha Aracely Valenzuela, Mayra De Jesus Maganda, Mercedes
Hernandez, Miguel Gonzalez, Mirella Aguirre, Ofelia Maganda, Olga Mendes, Pablo
Partida, Paula Diaz, Pedro Ruiz, Rebecca Lopez Trujillo, Rey Soltero Perez, Rito
Ayon, Roberto Montoga, Rocio R. Rios, Rolando Raygoza, Rosa Zarate Herrera,
Rosario Maganda, San Juana Suarez, Sandra Anguiano, Santiago Garcia, Silvia M.
Olvera, Teresa Garcia, Veronica Gonzalez, Victor Arturo Cardenas Cisneros, and
Yohana Leon filed a complaint in Santa Barbara County Superior Court entitled
Ibargueu, et al. v. Pacific Harvest, Inc., et al., Case No. 16CV02233
(“Ibargueu” or “Ibarguen”). Plaintiffs assert in the Ibarguen Action the
following causes of action on behalf of themselves, on behalf of the State of
California, and current or former employees of Defendants, based on: (1)
violations of section 2698 et seq. of the California Labor Code, Private
Attorneys General Act of 2004 (PAGA); and (2) to compel arbitration pursuant to
contract under California Code of Civil Procedure sections 1281 and 1281.2.  The
PAGA cause of action was based upon: (1) the failure to provide timely responses
to requests for records under the Labor Code; and (2) the failure to provide
accurate timekeeping and other records as required by the Labor Code and
applicable IWC Wage Order provisions.

          On October 11, 2016, Plaintiffs Alberto Ibarguen, Alejandro Robles,
Alfredo Ruelas, Anabel Galindo, Andres Perez Flores, Angel Trujillo, Angelica
Chavez, Angelica Nieto Dominguez, Araceli Torrez, Carlos Guzman, Carmen Maganda,
Carolina Hernandez, Catalina Soto, Celestino Guzman, Claudia Ramos, Concepcion
Reyes, Cosme Perez, Daniel Campos P., Daniel Castellanos, Eladia Saucedo Villa,
Eladio Ayala, Elisa Arias, Elizabeth Rendon, Emigdio Ortiz, Esperanza Cruz,
Felipa Bautista, Felix Rodriguez, Frances Ann Lopez, Francisco Garcia, Francisco
Rios, Fredy Ortega, Gaudencio Herrera, Gerardo Marcial, Gloria Valladares,
Gloria Macedo, Graciela Villareal, Guadalupe Ornelas, Guillermina Baez, Janeth
Diaz, Javier Cervantes, Javier Monzon Solis, Jesus Beltran, Jose Flores, Jose
Manuel Guerrero-Salinas, Jose Velasco, Juana Medina, Juan Rodriguez, Juan
Medina, Laura Gonzalez, Lazaro Alvarez, Leopoldo Teodoro Diaz, Leticia Jurado,
Leticia Ramirez Q., Lilia Latocha Garcia, Lizbeth Fuentes, Lucia Hernandez,
Lucila Guerra, Luis Alberto Nieto Dominguez, Luis Medina, Luis Salgado, Manuel
Maganda, Maria Aracely Pacheco, Maria Arreola, Maria Cardenas, Maria E.
Gonzalez, Maria Elena Gomez, Maria Isabel Felix, Maria Leon, Maria Magana, Maria
P. Arellano, Maria R. Lopez, Maria Yolanda Garcia, Maribel Nava, Mario Roberto
Castellanos, Martha Aracely Valenzuela, Mayra De Jesus Maganda, Mercedes
Hernandez, Miguel Gonzalez, Mirella Aguirre, Ofelia Maganda, Olga Mendes, Pablo
Partida, Paula Diaz, Pedro Ruiz, Rebecca Lopez Trujillo, Rey Soltero Perez, Rito
Ayon, Roberto Montoga, Rocio R. Rios, Rolando Raygoza, Rosa Zarate Herrera,
Rosario Maganda, San Juana Suarez, Sandra Anguiano, Santiago Garcia, Silvia M
Olvera, Teresa Garcia, Veronica Gonzalez, Victor Arturo Cardenas Cisneros, and
Yohana Leon in the Ibarguen Action filed a First Amended Complaint and Petition
to Compel Arbitration, asserting one cause of action for violations of PAGA
based upon failure to provide timely responses to request for records, and
petitioning to compel arbitration of non-PAGA claims based on allegations of
Defendants®€™ failure to pay minimum wages, failure to pay overtime wages,
failure to provide timely and complete meal periods or pay additional wages in
lieu thereof, failure to provide timely and complete rest breaks or pay
additional wages in lieu thereof, failure to pay accrued vacation pay, failure
to pay wages of terminated or resigned employees, knowing and intentional
failure to comply with itemized employee wage statement provisions, and failure
to indemnify employees for all necessary expenditures or losses incurred.  All
100 Plaintiffs brought PAGA claims except Carolina Hernandez, Gloria Macedo,
Lucila Guerra, Luis Alberto Nieto Dominguez, and Maria Arreola. All 100
Plaintiffs demanded arbitration except Araceli Torrez, Cosme Perez, Maria Elena
Gomez, and Silvia M. Olvera. At hearing on December 14, 2016, the Court in the
Ibarguen Action ordered the Parties to ninety-six (96) individual arbitrations
for the Plaintiffs in the Ibarguen Action who were demanding individual
arbitration of their asserted claims (the “Individual Arbitrations”).

 

7

--------------------------------------------------------------------------------

 

 

    On January 13, 2017, seventeen (17) of the Plaintiffs in the Ibarguen
Action, Andres Perez-Flores, Alfredo Ruelas, Angel Trujillo, Angelica Nieto
Dominguez, Carmen Maganda, Claudia Ramos Lima, Concepcion Reyes, Felipa
Bautista, Graciela Villareal, Jose Manuel Guerrero, Lilia Latocha Garcia, Maria
Magana, Maribel Nava, Miguel Gonzalez, Rebecca Lopez Trujillo, Rosa
Zarate-Herrera, and Teresa Garcia, also submitted separate individual demands
for arbitration of claims for wrongful termination or retaliation against
Defendants, including but not limited to the Tameny claims for wrongful
termination in violation of public policy (the “Tameny Actions”).

 

 

D.

Then, on March 8, 2017 the Additional Arbitration Plaintiffs submitted
arbitration demands seeking individual arbitrations identical or similar to
those claims brought by the Plaintiffs in Ibarguen or those Plaintiffs bringing
Tameny Actions.

 

 

E.

The parties engaged in extensive litigation in this case. As a result, in
connection with the Actions, Defendants produced a massive collection of
documents and data, including, payroll and timekeeping records for Plaintiffs
and a more limited set of data for Class Members during the Class Period. Class
Counsel engaged in extensive review of these paper records by counsel’s review
and electronic records which were jointly review by Counsel and database expert
Aaron Woolfson.

 

 

F.

Following this exchange of information, the Parties engaged in extensive
settlement discussions. Counsel on either side recognized the risk of an adverse
result in the Action and agreed to settle the Action and all other matters
covered by this Agreement pursuant to the terms and conditions of this
Agreement. This Agreement replaces any other agreements, understandings, or
representations between the Parties, and is fully admissible to prove the terms
and conditions of the Settlement. However, if for whatever reason this Agreement
is not approved by the Superior Court in the Actions, the original acceptances
of Mediator Mark Rudy’s mediator’s proposal of February 16, 2017 will maintain
whatever legal import it had at the time of its acceptance.

 

 

G.

Class Counsel has conducted a thorough investigation into the facts of the
Action. Based on the foregoing discovery and the confirmatory measures detailed
in this agreement, and their own independent investigation and evaluation, Class
Counsel are of the opinion that the Agreement is fair, reasonable, and adequate
and is in the best interest of the Class in light of all known facts and
circumstances, including the risk of significant delay, defenses asserted by
Defendants, and potential appellate issues.

 

 

H.

It is the mutual desire of the Parties to fully, finally, and forever settle,
compromise, and discharge all disputes and claims raised in or related in any
way to the Actions. In order to achieve a full and complete release of the
released persons, the Class, including Plaintiffs and each Class Member,
acknowledge that this Settlement is intended to include and resolve all claims
arising from or related to the Actions as more fully set forth in section III.G
of this Agreement.

 

 

I.

This Agreement represents a compromise and settlement of highly disputed claims.
Nothing in this Agreement is intended or will be construed as an admission by
Defendants that the claims in the Action of Plaintiffs or the Class have merit
or that Defendants bear any liability to Plaintiffs or the Class on those claims
or any other claims, or as an admission by Plaintiffs that Defendants’ defenses
in the Action have merit or factual basis.

 

8

--------------------------------------------------------------------------------

 

 

Based on these Recitals, the Parties agree as follows:

 

III.     SETTLEMENT TERMS AND CONDITIONS

 

 

A.

Gross Settlement Amount. Subject to the terms and conditions of this Agreement,
the Gross Settlement Amount that Defendants will pay under this Settlement is
$5,910,000. The class size has been asserted by Defendants to be approximately
6300 members at the time of mediation which is a material condition of this
settlement agreement.

 

 

1.

Maximum Amount Paid. The Gross Settlement Amount is the maximum amount that
Defendants are obligated to pay under this Agreement and is inclusive of the
Plaintiff Payments made to Plaintiffs, the Class Counsel Fees and Litigation
Expenses Payment made to Class Counsel, the payment made to the LWDA, the Class
Members’ Settlement Shares, and the Settlement Administrator’s reasonable fees
and expenses in administering the Settlement. It is not inclusive of the
employer contribution for tax withholdings, which Defendants are obligated to
pay separately. No monies shall revert to Defendants under this agreement.

 

 

2.

Timing of Provision of Settlement Shares and Other Payments. Defendant shall pay
the following amounts at the following times to the a Qualified Settlement Fund
as created and managed by the Claims Administrator appointed by the court:

          An initial payment $2,370,000 on or before April 26, 2017or ten (10)
days after final approval, whichever comes later but in no event later than July
3, 2017;           An additional, $1,770,000 on or before November 23, 2017 or
ten (10) days after final approval, whichever comes later;           An
additional, $1,770,000 on or before July 23, 2018 or ten (10) days after final
approval, whichever comes later;

 

 

3.

Any late payment on the above amounts will incur interest in the amounts
described in Civil Code §3289. Defendants or any of their successors may elect
to pay any part or all of the payments before they are due. Upon completion of
any transfer of funds to the Claims Administrator, Defendants will have
completely and fully satisfied their obligation to pay the amounts transferred
under this Settlement Agreement. If there is any appeal, the claims
administrator will make reasonable efforts to place all funds in an interest
bearing account. Any interest accrued will be distributed pro-rata to claimants
and for attorney’s fees or Plaintiff Payments or otherwise as the Court directs
unless the appeal extinguishes this Agreement in which the funds will be
returned to Defendants as described herein.

 

9

--------------------------------------------------------------------------------

 

 

 

B.

Payments from the Gross Settlement Fund. Subject to the terms and conditions of
this Agreement, the Settlement Administrator will make following payments out of
the Gross Settlement Amount as follows at any time after the effective date and
as generally approved by the Court in its final approval order:

 

 

1.

To Plaintiffs: In addition to their respective Settlement Shares described
below, the Class Representatives in the Torrez case will receive an award of up
to $7,500 to each Class Representative Plaintiff as his additional Plaintiff
Payment as approved by the Court. Defendant will not oppose a Plaintiff Payment
of up to $7,500 for each Class Representative Plaintiff. The Settlement
Administrator will pay these Plaintiff Payments approved by the Court out of the
Gross Settlement Amount. If the Court approves a Plaintiff Payment of less than
$7,500 for any Class Representative Plaintiff, the remainder will be retained in
the Net Settlement Amount for distribution to Claimants. Payroll tax withholding
and deductions will not be taken from the Plaintiff Payments and instead a Form
1099 will be issued to Plaintiffs with respect to those payments.

          In addition to their respective Settlement Shares described below, the
Ibarguen Plaintiffs and Additional Arbitration Plaintiffs will also receive
Plaintiff Payments of up to $7,500 each as approved by the Court for the release
of claims broader than those of other Class Members including release of claims
unique to them (i.e. the PAGA claim for §226 violations) and a broad release of
all claims under California Civil Code §1542. Defendant will not oppose these
Plaintiff Payments of $7,500 for the Ibarguen Plaintiffs or Additional
Arbitration Plaintiffs. The Settlement Administrator will pay the Plaintiff
Payments approved by the Court out of the Gross Settlement Amount. If the Court
approves a Plaintiff Payment of less than $7,500 for any Ibarguen Plaintiffs or
Additional Arbitration Plaintiffs, the remainder will be retained in the Net
Settlement Amount for distribution to Claimants. Payroll tax withholding and
deductions will not be taken from the Plaintiff Payments and instead a Form 1099
will be issued to Plaintiffs with respect to those payments.           In
addition, the following Plaintiffs have workers compensation claims and are
waiving known potential claims relating to serious and willful claims and Labor
Code section 132a retaliation claims in the workers compensation context: Andres
Perez-Flores; Alfredo Ruelas; Angel Trujillo; Angelica Nieto Dominguez; Araceli
Torrez; Carmen Maganda; Claudia Ramos; Concepcion Reyes; Felipa Bautista;
Graciela Villareal; Jose Manuel Guerrero; Lilia Latocha Garcia; Maria Elena
Gomez Torres; Maria Magaña; Maribel Nava; Miguel Gonzalez; Rebecca Lopez
Trujillo; Rosa Zarate-Herrera; Silvia M. Olvera; Teresa Garcia; and Yohana Leon.
These Plaintiffs request an additional $2,500 Plaintiff payment for the release
of these claims subject to Court Approval. If the Court approves a Plaintiff
Payment of less than $2,500, the remainder will be retained in the Net
Settlement Amount for distribution to Claimants. Payroll tax withholding and
deductions will not be taken from the Plaintiff Payments and instead a Form 1099
will be issued to Plaintiffs with respect to those payments.

 

10

--------------------------------------------------------------------------------

 

 

 

2.

To Class Counsel: Class Counsel will apply to the Court for an award of not more
than 33.33% of the Gross Settlement Amount as their Class Counsel Fees Payment
plus an additional amount for reasonable costs and Defendants will not oppose
their request. The Settlement Administrator will pay the amount approved by the
Court out of the Gross Settlement Amount. If the Court approves a Class Counsel
Fees Payment or a Class Counsel Litigation Expenses Payment of less than 33.33%
for fees or reduces any costs request, the remainder will be retained in the Net
Settlement Amount for distribution to Participating Class Members. Payroll tax
withholding and deductions will not be taken from the Class Counsel Fees and
Expenses Payment and instead one or more Forms 1099 will be issued to Class
Counsel with respect to those payments.

 

 

3.

To LWDA. The Parties will apply to the Court for a payment out of the Gross
Settlement Amount to the LWDA of up to $100,000 (the “LWDA Payment”) as the
LWDA’s share of the settlement of civil penalties paid under this Agreement
pursuant to PAGA for the Actions. If the Court approves an LWDA Payment of less
than $100,000, the remainder will be retained in the Net Settlement Amount for
distribution to Participating Class Members.

 

 

4.

To the Settlement Administrator. The Settlement Administrator will pay out of
the Gross Settlement Fund to itself its reasonable fees and expenses as approved
by the Court. Every effort will be undertaken to minimize this cost and the
Settlement Administrator will ensure proper notice and administration of the
fund. The Settlement Administrator and maximum costs will be laid out in the
Notice.

 

 

5.

Settlement Share. Subject to the terms and conditions of this Agreement, the
Settlement Administrator will pay a Settlement Share from the Net Settlement
Amount to each Claimant who timely and properly submits a Claim Form on the
payment schedule described herein. However, all Plaintiffs and all current
employees will be deemed to be automatically included as Claimants as their
contact information is sufficiently verified. The parties agree that the Court’s
alteration of the claims process with regards to deeming categories of employees
automatically included is not a material term of this agreement. The parties,
however, support the above terms to the Court.

 

 

6.

Calculation. The Settlement Share for each Claimant will be based on (a) that
Claimant’s total number of pay periods in which claimant was employed by
Defendants in a Covered Position between September 30, 2011 and April 17, 2017,
(b) divided by the aggregate number of pay periods Class Members were employed
by Defendants in a Covered Position between September 30, 2011 and April 17,
2017 (c) multiplied by the value of the Net Settlement Amount.

 

11

--------------------------------------------------------------------------------

 

 

 

7.

Withholding. Each Settlement Share is intended to settle each Claimant’s claims
for wages, restitution, reimbursement of expenses, interest, and penalties. As
such, the Settlement Administrator will issue a Form 1099 with respect to the
Non-Wage Portion (80% of the value of the claim) and issue a W-2 for the Wage
portion (20% of the value of the claim). The Settlement Administrator will do
all necessary withholding as required by law.

 

 

8.

Effect of Non-Participating Class Members. Non-Participating Class Members will
receive no Settlement Share based on their election not to participate. The
shares of Non-Participating Class Members will be distributed to Claimants.

 

 

C.

Appointment of Settlement Administrator. After consultation with Defendants,
Class Counsel will ask the Court to appoint a qualified administrator to serve
as the Settlement Administrator, which, as a condition of appointment, will
agree to be bound by this Agreement with respect to the performance of its
duties and its compensation. The Settlement Administrator’s duties will include
preparing, printing, and mailing the Class Notice Packet to all Class Members;
conducting a National Change of Address search on any Class Notice Packet
returned by the U.S. Postal Service as non-deliverable, and re-mailing the Class
Notice Packet to the Class Member’s new address; receiving and reviewing for
validity completed Claim Forms and Elections Not to Participate in Settlement;
providing the Parties with weekly status reports about the delivery of Class
Notice Packets and receipt of completed Claim Forms and Elections Not to
Participate in Settlement; providing the parties with the received Claim Forms;
calculating Settlement Shares; issuing the checks to effectuate the payments due
under the Settlement; issuing the tax reports required under this Settlement;
distributing any remaining funds as directed by the court; and posting the Order
of the Final Approval or Non Approval on its website and/or change in date or
continuation of the Final Approval hearing and otherwise administering the
Settlement pursuant to this Agreement. The Settlement Administrator will have
the final authority to resolve all disputes concerning the calculation of a
Participating Class Member’s Settlement Share, subject to the dollar limitations
set forth in this Agreement. The Settlement Administrator’s reasonable fees and
expenses, including the cost of printing and mailing the Class Notice Packet,
will be paid out of the Gross Settlement Amount.

 

12

--------------------------------------------------------------------------------

 

 

 

D.

Procedure for Approving Settlement.

 

 

1.

Motion for Conditional Certification of Class and Preliminary Approval of
Settlement by the Court.

          In conformance with this settlement agreement, Plaintiffs will move
the Court for an order conditionally certifying the Class, giving Preliminary
Approval of the Settlement, setting a date for the Final Approval Hearing,
approving the Class Notice, the Claim Form, and the form of Election Not to
Participate in Settlement. Defendants will not oppose said motion.           At
the hearing on the Motion for Preliminary Approval, the Parties will jointly
appear and support the granting of the motion. Plaintiffs will draft and submit
a Proposed Order Granting Conditional Certification of Class and Preliminary
Approval of Settlement; Approval of Notice to Class, Claim Form, and Form of
Election Not to Participate; and Setting Hearing for Final Approval of
Settlement.           Should the Court decline to conditionally certify the
Settlement Class or to preliminarily approve all material aspects of the
Settlement (including but not limited to the scope of release to be granted by
Participating Class Members or the binding effect of the Settlement on
Participating Class Members who are not Claimants) the Settlement will be null
and void and the Parties will have no further obligations under it.

 

 

2.

Notice to Class Members. After the Court enters its order granting Preliminary
Approval of the Settlement, every Class Member will be provided with the Class
Notice Packet (which will include the Class Notice completed to reflect the
order granting Preliminary Approval of the Settlement and the Claim Form
completed to show the Class Member’s Class Data) as follows:

         

Using best efforts to provide it as soon as possible, and in no event later than
seven (7) business after the Court enters its order granting Preliminary
Approval of the Settlement, Defendants will provide to the Settlement
Administrator and Plaintiffs’ counsel, pursuant to the Stipulated Protective
Order entered by the Parties, a spreadsheet(s) in native electronic format
containing for each Class Member his, or her, available Class Data.

 

Using best efforts to mail it as soon as possible, and in no event no later than
seven (7) calendar days after receiving the Class Data, the Settlement
Administrator will mail the Class Notice Packets to all Class Members whose
address information is known. This mailing will be sent via first-class U.S.
Mail using the mailing address. Before mailing the Class Notice Packets, the
Settlement Administrator shall run the Class Data address information provided
by Defendants through the U.S. Postal Service’s Change of Address Database.
Minor imperfections in this task will not undermine the effectiveness of the
notice.

 

13

--------------------------------------------------------------------------------

 

 

    The Settlement Administrator shall make such further efforts as are possible
and reasonable (if any), to provide the Class Notice Packets to members of the
Class whose original Class Notice Packet is returned as undeliverable, provided
that all such efforts shall be completed by the forty-fifth (45th) calendar day
after the Class Notice is mailed. The Claims Administrator shall document all
efforts, and keep such documentation for a period of four (4) years from the
date of the Court’s Final Approval of the Settlement. Class Counsel will be
entitled to receive from the Settlement Administrator any updated address
information about a Class Member as the Settlement Administrator obtains such
information so that they may carry out their duties in monitoring the
distribution process.           As part of its weekly status report, the
Settlement Administrator will inform Class Counsel and Defendants’ Counsel of
completed Elections Not to Participate in Settlement it receives.           At
least fourteen (14) business days prior to the deadline for Class Members to
submit Claim Forms as set forth in section III.F.3, the Settlement Administrator
will contact Class Members who have not submitted Claim Forms, and remind them
of the upcoming deadline to submit them.           Not later than the date by
which the Plaintiffs file their Motion for Final Approval of the Settlement, the
Settlement Administrator will serve on the Parties and file with the Court a
declaration of due diligence setting forth its compliance with its obligations
under this Agreement. Prior to the Final Approval Hearing, the Settlement
Administrator will supplement its declaration of due diligence if any material
changes occur from the date of the filing of its prior declaration        

3.

Claim Form. The Class Members will have forty-five (45) calendar days after the
date on which the Settlement Administrator mails the Class Notice Packets (or
the first business day after this deadline, if the deadline falls on a weekend
or holiday) (the “Claims Submission Deadline”) to complete and submit to the
Settlement Administrator the Claim Form. All Signatories to the Settlement
Agreement including Plaintiffs in the Torrez and Ibarguen actions, the
Additional Arbitration Plaintiffs, are deemed to have automatically satisfied
the Claims Submission Process and do not have a right to elect not to
participate. Such individuals do have the right to challenge the Class Data as
described below and will receive information in their class notice for that
purpose. In addition, current employees of Defendants (excluding Plaintiffs as
discussed above) and any other categories of class members as ordered by the
Court are deemed to have automatically satisfied the claims process but will
still receive claims packets so that they may choose to opt out or challenge the
Class Data as Described below.

 

14

--------------------------------------------------------------------------------

 

 

Class Members will have the opportunity to challenge the Class Data pre-printed
on their individualized Claim Forms (or Claim Description for those automatic
claimants) by submitting a written challenge along with their signed Claim Form
and any supporting documentation to the Settlement Administrator within the time
period provided for submitting the Claim Form. In the event of such a dispute,
Defendants will review their payroll and personnel records to verify the correct
information to the best of their abilities. After consultation with Class
Counsel, the Class Member and Defendants, the Settlement Administrator will make
a determination of the disputed information and that determination will be
final, binding on the Parties and the Class Member, and non-appealable.

 

In the event that a Claim Form is submitted timely but is deficient in one or
more respects, the Settlement Administrator will return the Claim Form to the
Class Member within seven (7) business days of receipt with a notice explaining
the deficiencies and stating that the Class Member will have ten (10) business
days from the date of the deficiency notice to correct the deficiency and
resubmit the Claim Form. The envelope containing the resubmitted Claim Form must
be postmarked within ten (10) business days of the date of the deficiency notice
to be considered timely, absent a showing of good cause. If necessary, the Class
Member will be sent a second deficiency notice to correct any deficiency
concerning a resubmitted Claim Form, which will be governed by the same
timeliness requirements as the first deficiency notice.

 

No Class Member shall have the right to obtain any payment through this
Agreement unless the Class Member submits a Claim Form, on or before the Claims
Submission Deadline, except to the extent that the Settlement Administrator,
upon agreement by all counsel, determines that there is good cause to extend the
date for mailing a particular Claim Form, or to the extent that the Court finds
good cause to extend the date for mailing a particular Claim Form. The
Settlement Administrator shall not review or consider any Claim Form postmarked
after the Claims Submission Deadline, except upon agreement by the Parties or as
required by the Court. For the purposes of this section, the Parties agree that
“good cause” includes military service, extended absence from the State,
sickness, change of address, change in name, death, or probate issues. However,
no Claims may be accepted where funding has been exhausted by payment of other
claims.

 

15

--------------------------------------------------------------------------------

 

 

 

4.

Comments on or Objections to Settlement; Elections Not to Participate in
Settlement. Class Members may submit objections to the Settlement or Elections
Not to Participate in Settlement pursuant to the following procedures:

 

Comments on or Objections to Settlement. The Class Notice will provide that
Class Members who wish to comment on or object to the Settlement must file with
the Court and serve on counsel for the Parties not later than forty-five (45)
calendar days after the Settlement Administrator mails the Class Notice Packets
(or the first business day after this deadline, if the deadline falls on a
weekend or holiday) a written comment on or objection to the Settlement setting
forth the grounds for the comment or objection. The statement will also indicate
whether the Class Member intends to appear and comment or object at the Final
Approval Hearing; failure to so indicate will constitute a waiver of the right
to appear at the hearing. A Class Member who does not file and serve a written
comment or objection in the manner and by the deadline specified above will be
deemed to have waived any comments or objections and will be foreclosed from
making any comments or objections (whether by appeal or otherwise) to the
Settlement.

 

Election Not to Participate in Settlement. The Class Notice also will provide
that Class Members who wish to exclude themselves from the Settlement must mail
to the Settlement Administrator not later than forty-five (45) calendar days
after the Settlement Administrator mails the Class Notice Packets (or the first
business day after this deadline, if the deadline falls on a weekend or holiday)
a signed Election Not to Participate in Settlement. A Non-Participating Class
Member will not participate in or be bound by the Settlement and the Judgment.
Defendants will remain free to contest any claim brought by the class member
that would have been barred by this Agreement, and nothing in this Agreement
will constitute or be construed as a waiver of any defense Defendant has or
could assert against such a claim nor will any person who properly elects not to
participate be bound in any way by this proceeding. A Class Member who does not
complete and mail a timely and valid Election Not to Participate in Settlement
in the manner and by the deadline specified above will automatically become a
Participating Class Member and be bound by all terms and conditions of the
Settlement, including its release of claims, if the Settlement is approved by
the Court, and by the Judgment, regardless of whether he or she has objected to
the Settlement or submitted a completed claim form. A Class Member who elects
not to participate in the settlement will be precluded from objecting or
commenting on the Settlement.

 

Report. Not later than seven (7) business days after the deadline for submission
of Elections Not to Participate in Settlement and Claim Forms, the Settlement
Administrator will provide the Parties with an complete and accurate list of all
Claimants, Participating Class Members, and Non-Participating Class Members.

 

16

--------------------------------------------------------------------------------

 

 

 

5.

Right of Defendants to Reject Settlement. Defendants have an option to withdraw
from this Settlement if more than 2% of the Class decides to file an Election
Not to Participate in Settlement form. If the amount of Elections Not to
Participate in Settlement forms exceeds 2% of the Class, Defendants shall have
seven (7) calendar days from the date of being first advised of this fact from
the Settlement Administrator (or the first business day after this deadline, if
the deadline falls on a weekend, to exercise this option to reject the
settlement or it is waived. In the event that the Defendants elect to exercise
this option, Defendants will be responsible for the costs of administration
incurred to that date plus the cost of notifying the Class that the Settlement
has been withdrawn.

 

Right of Plaintiffs to Reject Settlement. Plaintiffs have an option to withdraw
from this Settlement if the discovery provided to Plaintiffs upon which the
settlement was made is materially inaccurate. In particular, if the class size
exceeds 6700 employees Plaintiffs shall have the right within seven (7) calendar
days from the date of receiving the Class List described in III.F.2.b to
exercise this option to reject the settlement or it is waived. However, the
Parties agree that they will discuss potential ways to amend the settlement to
address any class size which exceeds 6700 employees. In the event that
Plaintiffs exercise this option based upon a prior misrepresentation made by
Defendants as to the class size Defendants will be responsible for the costs of
administration incurred to that date plus the cost of notifying the Class that
the Settlement has been withdrawn. Defendant will provide within seven days of
preliminary approval a declaration sufficient to attest as to the authenticity
and accuracy of the documents and data provided for purposes of the mediation.

 

 

6.

Vacating, Reversal, or Material Modification of Judgment. If any court vacates,
reverses, or modifies the Judgment such that there is a material modification to
the Settlement (including, but not limited to, the scope of release to be
granted by Participating Class Members or the binding effect of the Settlement
on Participating Class Members who are not Claimants, but not related to
attorneys’ fees or Plaintiff Payments), and that court’s decision is not
completely reversed and the Judgment is not fully affirmed on review by a higher
court, then either Plaintiffs or Defendants will have the right to void the
Settlement, which the Party must do by giving written notice to the other
Parties, the reviewing court, and the Court not later than fourteen (14)
business days after the reviewing court’s decision vacating, reversing, or
materially modifying the Judgment becomes final, with Defendants receiving a
full refund of any payments made to the Claims Administrator and the Party
electing to void the settlement bearing reasonable costs of administration,
including notice to the Class that the Settlement has been withdrawn.

 

17

--------------------------------------------------------------------------------

 

 

 

7.

Uncashed Settlement Share Checks. A Claimant (including automatic claimants)
must cash his or her Settlement Share checks within two (2) months after they
are mailed to him or her. If a check is returned to the Settlement
Administrator, the Settlement Administrator will make all reasonable efforts to
re-mail it to the Claimant at his or her correct address. If Claimant’s
Settlement Share check is not cashed within two (2) months after its last
mailing to the Claimant, the Settlement Administrator will send the Claimant a
letter informing him or her that unless the check is cashed within 30 days, it
will expire and become non-negotiable, and offer to replace the check if it was
lost or misplaced but not cashed. If the check remains uncashed by the
expiration of the 30 day period after this notice, the check proceeds will be
paid to the other Claimants, or if no further regular payments are being made to
the Claimants, to a Cy Pres beneficiary as approved by the court in conformance
with standards for selecting Cy Pres beneficiaries under California law and the
Claimant nevertheless will remain bound by the Settlement. If a Claimant fails
to cash any initial payments made to them they waive their rights to any further
distributions.

 

 

8.

Final Report by Settlement Administrator to Court. Within ten (10) business days
after final disbursement of all funds from the Gross Settlement Amount, the
Settlement Administrator will serve on the Parties a declaration constituting a
final report on the disbursements of all funds from the Gross Settlement Amount.

 

 

9.

Amendment of Pleadings. Plaintiffs in the Olvera Action and in the Ibarguen
Action will file or lodge an amended complaint in one of the Actions to assert
class action claims on behalf of the Class Members which subsume all claims
released in this Stipulation and Release. Such document shall be filed or lodged
on or before the time for preliminary approval. Additionally, such amended
pleading will also name the Additional Arbitration Plaintiffs and include them
in the claims which they are joining as well as include the Tameny claims being
pursued through the arbitrations ordered in the Ibarguen action. The amended
pleading must meet with the approval of both parties. The parties hereby
stipulate that if this settlement agreement is not approved substantially as
contained here, then the complaint will not be amended and the parties will
return to the status quo in terms of the Actions as they were at the time of
Mediation on February 15, 2017.

 

18

--------------------------------------------------------------------------------

 

 

 

E.

Release of Claims.

 

 

1.

Plaintiffs. As of the Effective Date, Plaintiffs, on behalf of themselves and
all respective predecessors, successors, assigns, heirs, estates, trustees,
agents, attorneys, representatives, and other related persons and entities and
others that may make any claim covered under this Agreement, and in their
representative capacity for the State of California on any PAGA claims, and
their Counsel hereby fully and finally release Defendants, and any respective
parent companies, subsidiaries, employees, board members, officers, agents,
attorneys, shareholders, stockholders, fiduciaries, or other service providers
to Defendants and assigns., from any and all claims, known and unknown,
including but not limited to claims arising from or related to their employment
with Defendants whether stated within the Actions or not. This includes, but is
not limited to claims for the following: 1) Failure to Pay Minimum Wages; 2)
Failure to Pay Overtime Wages; 3) Failure to Provide Timely and Complete Meal
Periods or Pay Additional Wages in Lieu Thereof; 4) Failure to Provide Timely
and Complete Rest Periods or Pay Additional Wages in Lieu Thereof; 5) Failure to
Pay Wages of Terminated or Resigned Employees; 6) Knowing and Intentional
Failure to Comply With Itemized Employee Wage Statement Provisions; 7) Failure
to Indemnify Employees for All Necessary Expenditures or Losses Incurred; 8)
Violation of Unfair Competition Law; 9) PAGA Penalties for Wage and Hour
Violations; 10) PAGA Penalties for Failure to Provide Documents Under CCP §226;
11)_Any other PAGA Penalties; 12) Harassment; 13) Discrimination; 14) Failure to
Accommodate; 15) Failure to Engage in the Interactive Process; 16) Retaliation;
17) Wrongful Termination or Discharge; 18) Unlawful discharge; 19) Wrongful
Termination or Discharge in Violation of Public Policy. Plaintiffs, further
agree to expressly waive any and all claims arising under the Federal, State or
local laws including the Fair Employment and Housing Act, Title VII of the Civil
Rights Act, the Federal Family Medical Leave Act or its State counterpart, the
California Family Rights Act, the National Labor Relations Act, the Agricultural
Labor Relations Act, the Age Discrimination in Employment Act, the Older
Workers' Benefit Protection Act; the Americans with Disability Act, the Vietnam
Era Veterans’ Readjustment Assistance Act of 1974, ERISA, the Uniform Services
Employment and Reemployment Rights Act, the National Labor Relations Act and any
other statute or regulation), all provisions of the California Labor Code;
claims for increased benefits or damages pursuant to a serious and willful claim
or Labor Code section 132a discrimination claim; all provisions of the
California Government Code; the Orders of the California Industrial Welfare
Commission regulating wages, hours and working conditions and any and all claims
based upon any legal restriction on the Employers’ right to terminate their
employees, including, but not limited to, those claims alleging wrongful
termination, whistleblowing, abusive, harassing, abusive or hostile work
environment, breach of contract, breach of covenant, defamation or invasion of
privacy, whether as any person’s individual claim or as part of any person’s
class action, collective action, representative action, including but not
limited to FLSA, PAGA, or otherwise. 

 

19

--------------------------------------------------------------------------------

 

 

Plaintiffs expressly waive any rights against Defendants conferred upon him or
her by California Civil Code section 1542, and expressly consents that this
Agreement shall be given full force and effect according to all of its terms,
including those terms relating to unknown and unsuspected claims, if any.
Section 1542 provides as follows: A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS
WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE
TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

 

Plaintiffs further agree to contact the EEOC, DFEH, or any other governmental
agency with whom they currently have any charges, complaints, or claims pending
against any or all of the Defendants or their parent companies, subsidiaries,
employees, board members, officers, agents, attorneys, shareholders,
stockholders, fiduciaries, or other service providers and inform them in writing
that all charges, complaints, and/or claims have been settled and that they wish
to withdraw the charge, complaint, and/or claim.

 

 

2.

Participating Class Members. As of the Effective Date, all Participating Class
Members hereby fully and finally release Defendants, and its parents,
predecessors, successors, subsidiaries, affiliates, and trusts, and all of its
employees, officers, board members, agents, attorneys, stockholders,
fiduciaries, other service providers (including its temporary agencies), and
assigns, from all claims pled or could have been pled based on the factual
allegations contained in the operative complaint or any amendments thereto. This
includes, but is not limited to claims for the following: 1) Failure to Pay
Minimum Wages; 2) Failure to Pay Overtime Wages; 3) Failure to Provide Timely
and Complete Meal Periods or Pay Additional Wages in Lieu Thereof; 4) Failure to
Provide Timely and Complete Rest Periods or Pay Additional Wages in Lieu
Thereof; 5) Failure to Pay Wages of Terminated or Resigned Employees; 6) Knowing
and Intentional Failure to Comply With Itemized Employee Wage Statement
Provisions; 7) Failure to Indemnify Employees for All Necessary Expenditures or
Losses Incurred; 8) Violation of Unfair Competition Law; 9) PAGA Penalties for
Wage and Hour Violations; 10) PAGA Penalties for Failure to Provide Documents
Under CCP §226; 11) Any other PAGA Penalties.

 

20

--------------------------------------------------------------------------------

 

 

 

3.

Defendants. As of the Effective Date, Defendants hereby fully and finally
release Plaintiffs and the Counsel of any claims relating to the Actions in this
case.

 

 

F.

No Effect on Other Benefits. The Settlement Shares will not result in any
additional benefit payments (such as 401(k) or bonus) beyond those provided by
this Agreement to Plaintiffs or Participating Class Members, and Plaintiffs and
Participating Class Members will be deemed to have waived all such claims,
whether known or unknown by them, as part of their release of claims under this
Agreement. In addition, Plaintiffs and Participating Class Members may not
contribute any portion of their Settlement Shares to Defendants’ 401(k) or other
benefit plans if they exist.

 

 

G.

Miscellaneous Terms.

 

 

1.

Declaration Attesting to Accuracy of Class Data provided to the Settlement
Administrator and Class Counsel. Not later than five (5) business days after the
date when Defendants provide Class Data to the Settlement Administrator,
Defendants will provide a declaration, made under penalty of perjury, by
Defendants’ Custodian of Records attesting to the accuracy of the time and
payroll information provided. At this same time, Defendants will provide to
Plaintiffs’ counsel an updated contact list of Class Members with the number of
Pay Periods worked for Attorneys Eyes Only. A separate list with just employee
names will also be provided to Plaintiffs’ Counsel with no additional class data
for review by the Class Representatives.

 

 

2.

No Admission of Liability or Class Certification for Other Purposes.

 

Defendants deny that they have engaged in any unlawful activity, have failed to
comply with the law in any respect, have any liability to anyone under the
claims asserted in the Action, or that a class should be certified in the
Action. Nothing in this Agreement is intended or will be construed as an
admission of liability or wrongdoing by Defendants, or an admission by
Plaintiffs that any of their claims was non-meritorious or any defense asserted
by Defendants was meritorious. This Settlement and the fact that Plaintiffs and
Defendants were willing to settle the Action will have no bearing on, and will
not be admissible in connection with, any litigation (other than solely in
connection with the Settlement).

 

The Parties have agreed to the certification of the Class for the sole purpose
of effectuating this Settlement. Should the Settlement be voided by Defendants
or Plaintiffs pursuant to this Agreement, or not approved by the Court, or
should the Judgment not become final, the fact that the Parties were willing to
stipulate to class certification as part of the Settlement will have no bearing
on, and will not be admissible in connection with, the issue of whether a class
should be certified in a non-settlement context in this Action or any other
action, and in any of those events Defendants expressly reserve the right to
oppose class certification.

 

21

--------------------------------------------------------------------------------

 

 

Whether or not the Judgment becomes final, neither the Settlement, this
Agreement, any document, statement, proceeding or conduct related to the
Settlement or the Agreement, nor any reports or accounting of those matters,
will be (i) construed as, offered or admitted in evidence as, received as, or
deemed to be evidence for any purpose adverse to Defendants or any other
beneficiary of the releases granted under this Agreement (the “Released
Parties”), including, but not limited to, evidence of a presumption, concession,
indication or admission by any of the Released Parties of any liability, fault,
wrongdoing, omission, concession or damage; or (ii) disclosed, referred to or
offered in evidence against any of the Released Parties, in any further
proceeding in the Action, or any other civil, criminal or administrative action
or proceeding except for purposes of effectuating the Settlement pursuant to
this Agreement.

 

This section and all other provisions of this Agreement notwithstanding, any and
all provisions of this Agreement may be admitted in evidence and otherwise used
in any and all proceedings to enforce any or all terms of this Agreement, or in
defense of any claims released or barred by this Agreement.

 

 

3.

Integrated Agreement. After this Agreement is signed and delivered by all
Parties and their counsel, this Agreement will constitute the entire agreement
between the Parties relating to the Settlement, and it will then be deemed that
no oral representations, warranties, covenants, or inducements have been made to
any Party concerning this Agreement other than the representations, warranties,
covenants, and inducements expressly stated in this Agreement.

 

 

4.

Attorney Authorization. Class Counsel and Defendants’ Counsel warrant and
represent that they are authorized by Plaintiffs and Defendants, respectively,
to take all appropriate action required or permitted to be taken by such Parties
pursuant to this Agreement to effectuate its terms, and to execute any other
documents required to effectuate the terms of this Agreement. The Parties and
their counsel will cooperate with each other and use their best efforts to
effect the implementation of the Settlement.

 

 

5.

Modification of Agreement. This Agreement, and any and all parts of it, may be
amended, modified, changed, or waived only by an express written instrument
signed by all Parties or their successors-in-interest and, where material, only
by court approval.

 

22

--------------------------------------------------------------------------------

 

 

 

6.

Agreement Binding on Successors. This Agreement will be binding upon, and inure
to the benefit of, the successors of each of the Parties.

 

 

7.

Applicable Law. All terms and conditions of this Agreement will be governed by
and interpreted according to the laws of the State of California, without giving
effect to any conflict of law principles or choice of law principles.

 

 

8.

Cooperation in Drafting. The Parties have cooperated in the drafting and
preparation of this Agreement. This Agreement will not be construed against any
Party on the basis that the Party was the drafter or participated in the
drafting.

 

 

9.

Fair Settlement. The Parties and their respective counsel believe and warrant
that this Agreement reflects a fair, reasonable, and adequate settlement of the
Action and have arrived at this Agreement through arms-length negotiations,
taking into account all relevant factors, current and potential.

 

 

10.

Publicity/Confidentiality: Until submission to the Santa Barbara County Superior
Court for preliminary approval, Plaintiffs, Defendants, and their respective
legal counsels shall keep confidential the terms of the settlement and shall not
disclose same to any other person or entity, including any union. There shall be
no publicity. These prohibitions do not bar attorney communication regarding the
settlement with their clients. However, and notwithstanding the foregoing and
the designation of this Agreement as subject to Evidence Code section 1152, this
Agreement shall be admissible in any appropriate forum for the limited purpose
of proving and enforcing the terms of settlement stated herein as to Defendants
and Plaintiffs. Notwithstanding any other provision of this Agreement, including
this Section, the Parties acknowledge that Landec Corporation, the parent
corporation of Apio, Inc., has the right at any time to publicly disclose this
Agreement and the terms of this Agreement pursuant to a press release and/or a
filing within the U.S. Securities and Exchange Commission in accordance with the
U.S. Securities Exchange Act of 1934, as amended, and the related rules and
regulations of the U.S. Securities and Exchange Commission.

 

 

11.

Dispute Resolution. The Parties shall cooperate in good faith to complete the
terms of this Settlement and other documents necessary to implement the
Settlement. In considering an enforcement proceeding under this Settlement, the
Court will be bound by the terms of this Settlement. The Parties agree that,
pursuant to Code of Civil Procedure Section 664.6 and Rule 3.769(h) of the
California Rules of Court, the Court retains jurisdiction only to enforce the
express terms of this Settlement and then only in accordance with the express
terms of this Section.

 

23

--------------------------------------------------------------------------------

 

 

 

12.

Taxes. Neither Plaintiffs’ Counsel nor Defendants’ Counsel intend anything
contained in this Settlement to constitute legal advice regarding the taxability
of the amount paid hereunder.

 

 

13.

Parties in Interest. Plaintiffs warrant that they have not assigned,
transferred, subordinated, or conveyed their legal ownership interest in the
Actions or any claims, causes of action, injury, or right to damages, penalties,
interest, restitution, compensation, or remuneration alleged in the Actions.

 

 

14.

Headings. The descriptive heading of any section or paragraph of this Agreement
is inserted for convenience of reference only and does not constitute a part of
this Agreement.

 

 

15.

Notice. All notices, demands or other communications given under this Agreement
will be in writing and sent by United States mail, addressed as follows:

 

To Plaintiffs and the Class:

 

Stan S. Mallison

Hector R. Martinez

Marco A. Palau

Law Offices of Mallison & Martinez

1939 Harrison Street, Suite 730

Oakland, California 94612

Telephone: (510) 832-9999

Facsimile: (510) 832-1101

 

To Defendants:

 

Michael Saqui

Jennifer Schermerhorn

The Saqui Law Group

1410 Rock Ridge Drive, Suite 330

Roseville, CA 95661

Telephone: (916) 782-8555

Facsimile: (916) 782-8565

 

 

 

16.

Execution in Counterpart. This Agreement may be executed in one or more
counterparts. All executed counterparts and each of them will be deemed to be
one and the same instrument. Any executed counterpart will be admissible in
evidence to prove the existence and contents of this Agreement.

 

24

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Settling Parties and their duly-authorized
representatives have read, accept and agree to the terms of this Agreement and
hereby execute it voluntarily and with a full understanding of its consequences.

 

Dated: March 12, 2017

/s/ Silvia Olvera_________________________

Silvia Olvera (aka Silvia M. Olvera), Plaintiff

 

 

Dated: April 2, 2017

/s/ Araceli Torrez_________________________

Araceli Torrez (aka Araceli Sanchez Torrez), Plaintiff

 

 

Dated: March 12, 2017

/s/ Maria Elena Gomez_____________________

Maria Elena Gomez (aka Maria Elena Gomez, Ma Elena Gomez Torres and Maria Elena
Gomez Torres), Plaintiff

 

 

Dated: March 12, 2017

/s/ Cosme Perez___________________________

Cosme Perez (aka Cosme Perez Osuna), Plaintiff

 

 

Dated: March 12, 2017

/s/ Alberto Ibarguen________________________

Alberto Ibarguen (previously referred to as Alberto Ibargueu), Plaintiff

 

 

Dated: March ___, 2017

______________________________________

Alejandro Robles (aka Alejandro Leon Robles), Plaintiff

 

 

Dated: April 3, 2017

/s/ Alfredo Ruelas________________________

Alfredo Ruelas (aka Alfredo Padilla Ruelas), Plaintiff

 

 

Dated: March 5, 2017

/s/ Anabel Galindo________________________

Anabel Galindo (aka Anabel Galindo Luviano), Plaintiff

 

25

--------------------------------------------------------------------------------

 

 

Dated: March ___, 2017

/s/ Andres Perez Flores_____________________

Andres Perez Flores, Plaintiff

 

 

Dated: March ___, 2017

/s/ Angel Trujillo_________________________

Angel Trujillo (aka Angel John Trujillo), Plaintiff

 

 

Dated: March 12, 2017

/s/ Angelica Chavez_______________________

Angelica Chavez (aka Angelina Chavez Gonzalez), Plaintiff

 

 

Dated: March 12, 2017

/s/ Angelica Nieto Dominguez______________

Angelica Nieto Dominguez, Plaintiff

 

 

Dated: April 19, 2017

/s/ Carlos Guzman________________________

Carlos Guzman, Plaintiff

 

 

Dated: April 2, 2017

/s/ Carmen Maganda______________________

Carmen Maganda (aka Carmen Maganda Zuniga), Plaintiff

 

 

Dated: April 2, 2017

/s/ Carolina Hernandez _____________________

Carolina Hernandez (aka Carolina Hernandez Pineda), Plaintiff

 

 

Dated: March ___, 2017

/s/ Catalina Soto__________________________

Catalina Soto (aka Catalina Soto Nicacio/Nicasio), Plaintiff

 

 

Dated: March 12, 2017

/s/ Celestino Guzman_______________________

Celestino Guzman, Plaintiff

 

26

--------------------------------------------------------------------------------

 

 

Dated: March 12, 2017

/s/ Claudia Ramos_______________________

Claudia Ramos (aka Claudia Ramos Lima), Plaintiff

 

 

Dated: March 12, 2017

/s/ Concepcion Reyes______________________

Concepcion Reyes (aka Concepcion Reyes Lopez), Plaintiff

 

 

Dated: March ___, 2017

/s/ Daniel Campos P._______________________

Daniel Campos P. (aka Daniel Padilla Campos), Plaintiff

 

 

Dated: March 12, 2017

/s/ Daniel Castellanos______________________

Daniel Castellanos, Plaintiff

 

 

Dated: March 12, 2017

/s/ Eladia Saucedo Villa_____________________

Eladia Saucedo Villa (aka Eladia C. Saucedo and Eladia C. Saucedo Villa),
Plaintiff

 

 

Dated: March 12, 2017

/s/ Eladio Ayala_________________________

Eladio Ayala, Plaintiff

 

 

Dated: March 12, 2017

/s/ Elisa Arias___________________________

Elisa Arias (aka Elisa Rubio or Elisa Arias Rubio), Plaintiff

 

 

Dated: March 12, 2017

/s/ Elizabeth Rendon_____________________

Elizabeth Rendon, Plaintiff

 

 

Dated: March 5, 2017

/s/ Emigdio Ortiz________________________

Emigdio Ortiz, Plaintiff

 

27

--------------------------------------------------------------------------------

 

 

Dated: March 2, 2017

/s/ Esperanza Cruz_______________________

Esperanza Cruz (aka Esperanza Cruz Franco), Plaintiff

 

 

Dated: March 12, 2017

/s/ Felipa Bautista_______________________

Felipa Bautista (aka Felipa Bautista De Teodoro), Plaintiff

 

 

Dated: March 12, 2017

/s/ Felix Rodriguez_______________________

Felix Rodriguez, Plaintiff

 

 

Dated: March 2, 2017

/s/ Frances Ann Lopez_____________________

Frances Ann Lopez, Plaintiff

 

 

Dated: March 12, 2017

/s/ Francisco Garcia_______________________

Francisco Garcia (aka Francisco G. Garcia, Jr.), Plaintiff

 

 

Dated: March ___, 2017

/s/ Francisco Rios________________________

Francisco Rios (aka Francisco Javier Mora Rios), Plaintiff

 

 

Dated: March 12, 2017

/s/ Fredy Ortega__________________________

Fredy Ortega (aka Fredy Arturo Venegas Ortega), Plaintiff

 

 

Dated: March 12, 2017

/s/ Gaudencio Herrera_____________________

Gaudencio Herrera, Plaintiff

 

 

Dated: March 2, 2017

/s/ Gerardo Marcial_________________________

Gerardo Marcial (aka Gerardo M. Marcial), Plaintiff

 

28

--------------------------------------------------------------------------------

 

 

Dated: March 12, 2017

/s/ Gloria Valladares_____________________

Gloria Valladares (aka Gloria G. Valladares), Plaintiff

 

 

Dated: March ___, 2017

/s/ Gloria Macedo_______________________

Gloria Macedo, Plaintiff

 

 

Dated: March 12, 2017

/s/ Graciela Villareal______________________

Graciela Villareal (aka Graciela Villareal Salgado), Plaintiff

 

 

Dated: March 12, 2017

/s/ Guadalupe Ornelas____________________

Guadalupe Ornelas (aka Guadalupe Ornelas Alvarez), Plaintiff

 

 

Dated: March 7, 2017

/s/ Guillermina Baez_____________________

Guillermina Baez, Plaintiff

 

 

Dated: April 2, 2017

/s/ Janeth Diaz__________________________

Janeth Diaz (aka Janeth Diaz Renteria), Plaintiff

 

 

Dated: March 12, 2017

/s/ Javier Cervantes_______________________

Javier Cervantes, Plaintiff

 

 

Dated: March ___, 2017

/s/ Javier Monzon Solis____________________

Javier Monzon Solis, Plaintiff

 

 

Dated: April 9, 2017

/s/ Jesus Beltran_________________________

Jesus Beltran (aka Jesus Beltran Garcia), Plaintiff

 

 

Dated: March ___, 2017

/s/ Jose Flores___________________________

Jose Flores (aka Jose Manuel Flores), Plaintiff

 

29

--------------------------------------------------------------------------------

 

 

Dated: March 12, 2017

/s/ Jose Manuel Guerrero-Salinas_____________

Jose Manuel Guerrero-Salinas (aka Jose Manuel Guerrero), Plaintiff

 

 

Dated: May 2, 2017

/s/ Jose Velasco___________________________

Jose Velasco (aka Jose Luis Martinez Velasco), Plaintiff

 

 

Dated: April 2, 2017

/s/ Juana Medina_________________________

Juana Medina (aka Juana Medina Medina), Plaintiff

 

 

Dated: March 12, 2017

/s/ Juan Rodriguez________________________

Juan Rodriguez, Plaintiff

 

 

Dated: March 12, 2017

/s/ Juan Medina__________________________

Juan Medina, Plaintiff

 

 

Dated: April 2, 2017

/s/ Laura Gonzalez________________________

Laura Gonzalez (aka Laura Gonzalez Suarez), Plaintiff

 

 

Dated: March ___, 2017

/s/ Lazaro Alvarez________________________

Lazaro Alvarez (aka Lazaro Alvarez Castaneda), Plaintiff

 

 

Dated: March 12, 2017

/s/ Leopoldo Teodoro Diaz_________________

Leopoldo Teodoro Diaz, Plaintiff

 

 

Dated: March ___, 2017

/s/ Leticia Jurado_________________________

Leticia Jurado (aka Leticia Jurado Barrueta), Plaintiff

 

30

--------------------------------------------------------------------------------

 

 

Dated: April 2, 2017

/s/ Leticia Ramirez Q._____________________

Leticia Ramirez Q., Plaintiff

 

 

Dated: April 2, 2017

/s/ Lilia Latocha Garcia___________________

Lilia Latocha Garcia, Plaintiff

 

 

Dated: March 12, 2017

/s/ Lizbeth Fuentes________________________

Lizbeth Fuentes (aka Lizbeth Fuentes Maganda), Plaintiff

 

 

Dated: April 2, 2017

/s/ Lucia Hernandez_______________________

Lucia Hernandez (aka Lucia Hernandez Mendoza), Plaintiff

 

 

Dated: April 2, 2017

/s/ Lucila Guerra__________________________

Lucila Guerra (aka Lucila Olmos Guerra), Plaintiff

 

 

Dated: March 12, 2017

/s/ Luis Alberto Nieto Dominguez___________

Luis Alberto Nieto Dominguez, Plaintiff

 

 

Dated: April 2, 2017

/s/ Luis Medina_________________________

Luis Medina (aka Luis Ricardo Medina Ceballos), Plaintiff

 

 

Dated: April 2, 2017

/s/ Luis Salgado__________________________

Luis Salgado (aka Luis Salgado Galvan),, Plaintiff

 

 

Dated: April 2, 2017

/s/ Manuel Maganda______________________

Manuel Maganda, Plaintiff

 

31

--------------------------------------------------------------------------------

 

 

Dated: April 2, 2017

/s/ Maria Aracely Pacheco_________________

Maria Aracely Pacheco (aka Aracely Pacheco C.), Plaintiff

 

 

Dated: March 12, 2017

/s/ Maria Arreola________________________

Maria Arreola (aka Maria Arreola Alcaraz), Plaintiff

 

 

Dated: April 2, 2017

/s/ Maria Cardenas________________________

Maria Cardenas (aka Maria Cisneros Cardenas), Plaintiff

 

 

Dated: April 2, 2017

/s/ Maria E. Gonzalez_______________________

Maria E. Gonzalez (aka Maria Gonzalez de Ledesma), Plaintiff

 

 

Dated: April 2, 2017

/s/ Maria Isabel Felix_________________________

Maria Isabel Felix (aka Maria Felix or Isabel Felix), Plaintiff

 

 

Dated: April 2, 2017

/s/ Maria Leon_____________________________

Maria Leon, Plaintiff

 

 

Dated: April 2, 2017

/s/ Maria Magana___________________________

Maria Magana (aka Maria Eugenia Magaña Gonzalez), Plaintiff

 

 

Dated: March 5, 2017

/s/ Maria P. Arellano__________________________

Maria P. Arellano (aka Maria P. Pasillas Arellano), Plaintiff

 

 

Dated: March 12, 2017

/s/ Maria R. Lopez____________________________

Maria R. Lopez (aka Maria Ramirez Lopez), Plaintiff

 

32

--------------------------------------------------------------------------------

 

 

Dated: March ___, 2017

/s/ Maria Yolanda Garcia____________________

Maria Yolanda Garcia, Plaintiff

 

 

Dated: April 2, 2017

/s/ Maribel Nava_________________________

Maribel Nava, Plaintiff

 

 

Dated: March 12, 2017

/s/ Mario Roberto Castellanos_______________

Mario Roberto Castellanos (aka Mario Castellanos Ramos), Plaintiff

 

 

Dated: April 2, 2017

/s/ Martha Aracely Valenzuela_______________

Martha Aracely Valenzuela (aka Martha Valenzuela or Martha A. Valenzuela),
Plaintiff

 

 

Dated: March 7, 2017

/s/ Mayra De Jesus Maganda_________________

Mayra De Jesus Maganda (aka Maria D. Maganda Zuniga or Maria de Jesus Maganda),
Plaintiff

 

 

Dated: April 2, 2017

/s/ Mercedes Hernandez____________________

Mercedes Hernandez (aka Mercedes Hernandez Molina), Plaintiff

 

 

Dated: March 12, 2017

/s/ Miguel Gonzalez_______________________

Miguel Gonzalez (aka Miguel Gonzalez Correa), Plaintiff

 

 

Dated: April 2, 2017

/s/ Mirella Aguirre_________________________

Mirella Aguirre (aka Mirella Aguirre Soto), Plaintiff

 

33

--------------------------------------------------------------------------------

 

 

Dated: March 12, 2017

/s/ Ofelia Maganda_______________________

Ofelia Maganda (aka Ofelia Maganda Ayala), Plaintiff

 

 

Dated: March 12, 2017

/s/ Olga Mendes_________________________

Olga Mendes (aka Olga Mendez), Plaintiff

 

 

Dated: March 12, 2017

/s/ Pablo Partida_________________________

Pablo Partida (aka Pablo Partida Rosas), Plaintiff

 

 

Dated: March ___, 2017

/s/ Paula Diaz___________________________

Paula Diaz, Plaintiff

 

 

Dated: April 2, 2017

/s/ Pedro Ruiz___________________________

Pedro Ruiz (aka Pedro Ruiz Perez), Plaintiff

 

 

Dated: April 3, 2017

/s/ Rebecca Lopez Trujillo__________________

Rebecca Lopez Trujillo, Plaintiff

 

 

Dated: April 2, 2017

/s/ Rey Soltero Perez_______________________

Rey Soltero Perez, Plaintiff

 

 

Dated: March 12, 2017

/s/ Rito Ayon____________________________

Rito Ayon, Plaintiff

 

 

Dated: March 2, 2017

/s/ Roberto Montoga_______________________

Roberto Montoga (aka Roberto Montoya Olaguez or Roberto R. Montoya), Plaintiff

 

 

Dated: April 5, 2017

/s/ Rocio R. Rios__________________________

Rocio R. Rios (aka Rocio D. Rios Rodriguez), Plaintiff

 

34

--------------------------------------------------------------------------------

 

 

Dated: April 2, 2017

/s/ Rolando Raygoza_____________________

Rolando Raygoza (aka Rolando Raygoza Rivera), Plaintiff

 

 

Dated: March 12, 2017

/s/ Rosa Zarate Herrera____________________

Rosa Zarate Herrera, Plaintiff

 

 

Dated: March 12, 2017

/s/ Rosario Maganda______________________

Rosario Maganda (aka Rosario Maganda Zuniga), Plaintiff

 

 

Dated: April 2, 2017

/s/ San Juana Suarez______________________

San Juana Suarez (aka SanJuana Ramirez De Suarez), Plaintiff

 

 

Dated: March ___, 2017

/s/ Sandra Anguiano______________________

Sandra Anguiano (aka Sandra Magaly Anguiano Chavez), Plaintiff

 

 

Dated: March 12, 2017

/s/ Santiago Garcia________________________

Santiago Garcia (aka Santiago Garcia Saucedo), Plaintiff

 

 

Dated: March 12, 2017

/s/ Teresa Garcia___________________________

Teresa Garcia (aka Teresa Garcia Gomez or Teresa G. Garcia), Plaintiff

 

 

Dated: March 12, 2017

/s/ Veronica Gonzalez______________________

Veronica Gonzalez (aka Veronica Gonzalez Ayala), Plaintiff

 

 

Dated: March 12, 2017

/s/ Veronica Cruz__________________________

Veronica Cruz (aka Veronica Mendiola Cruz), Plaintiff

 

35

--------------------------------------------------------------------------------

 

 

Dated: April 2, 2017

/s/ Victor Arturo Cardenas Cisneros__________

Victor Arturo Cardenas Cisneros, Plaintiff

 

 

Dated: April 2, 2017

/s/ Yohana Leon_________________________

Yohana Leon (aka Yohana Leon Montiel), Plaintiff

 

 

Dated: March 12, 2017

/s/ Ana Gryalba__________________________

Ana Gryalba (aka Ana Guadalupe Grijalba) , Plaintiff

 

 

Dated: March 12, 2017

/s/ Sandra Nieto Dominguez_______________

Sandra Nieto Dominguez, Plaintiff

 

 

Dated: March 12, 2017

/s/ Carment Ramirez______________________

Carment Ramirez (aka Carmen Ramirez), Plaintiff

 

 

Dated: April 2, 2017

/s/ Ofelia Barajas________________________

Ofelia Barajas, Plaintiff

 

 

Dated: March 12, 2017

/s/ Ignacio Nicolas Sanchez________________

Ignacio Nicolas Sanchez, Plaintiff

 

36

--------------------------------------------------------------------------------

 

 

/s/ Ron Midyett   March 24, 2017  

By: Ron Midyett, President for                     

Defendant, Apio, Inc.

  Date                   /s/ Jesse Manriquez   March 24, 2017  

By: Jesse Manriquez, President for

Defendant, Rancho Harvest, Inc.

  Date                   /s/ Lino Esparza, Jr.   March 24, 2017  

By: Lino Esparza, Jr.,

Director of Human Resources

Defendant, Pacific Harvest, Inc.

  Date                   APPROVED AS TO CONTENT AND FORM:             LAW
OFFICES OF MALLISON & MARTINEZ    

Stan Mallison

Hector Martinez

              /s/ Stan Mallison   May 5, 2017  

By: Stan Mallison

Class Counsel

  Date                           The Saqui Law Group    

Michael Saqui

Jennifer Schermerhorn

Kevin Cleveland

              /s/ Michael C. Saqui /s/ Jennifer M. Schermerhorn /s/ Kevin
Cleveland   May 5, 2017  

By: Michael C. Saqui 

Jennifer M. Schermerhorn

Kevin Cleveland

Counsel for Defendants

  Date  

 

37

--------------------------------------------------------------------------------

 

 

ADDENDUM TO SETTLEMENT AGREEMENT

 

TORREZ, et al. v. PACIFIC HARVEST, et al., Santa Barbara County Case No.
15CV03303

IBARGUEN et al. v. PACIFIC HARVEST, et al., Santa Barbara County Case No.
16CV02233

 

The parties to the above referenced cases, through their respective counsel of
record, hereby amend and replace the definitions of “Class Period” in the
parties’ “Settlement Agreement and Release” appearing at Section I.O. with the
following:

 

“Class Period” means the period from September 30, 2011 to the date on which
Preliminary Approval of Class Settlement occurs.

 

In accordance with the aforementioned amendment, Section I.H (“Class”) is
altered to reflect the end of the “Class Period” as follows:

 

“Class” is defined as: all workers in a Covered Position who have been employed
between September 30, 2011 and the date of Preliminary Approval by Pacific
Harvest, Inc., Rancho Harvest, Inc. and/or Apio, Inc.

 

Further, in keeping with the above changes, Section III.B.6 is amended and
replaced with:

 

The Settlement Share for each Claimant will be based on (a) that Claimant’s
total number of pay periods in which claimant was employed by Defendants in a
Covered Position between September 30, 2011 and the date of Preliminary
Approval, (b) divided by the aggregate number of pay periods Class Members were
employed by Defendants in a Covered Position between September 30, 2011 and the
date of Preliminary Approval (c) multiplied by the value of the Net Settlement
Amount.

 

 

LAW OFFICES OF MALLISON & MARTINEZ

Stan S. Mallison

Hector Martinez

 

 

/s/ Hector Martinez   May 5, 2017   By: Hector Martinez    Date                
 

THE SAQUI LAW GROUP

Michael Saqui

Kevin P. Cleveland

                      /s/ Kevin P. Cleveland   May 5, 2017   By: Kevin P.
Cleveland   Date  

 